Citation Nr: 1036378	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-22 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

The Veteran testified before the undersigned Veterans Law Judge 
in May 2010.  A transcript of the hearing is of record.


FINDING OF FACT

Lumbar strain was noted on multiple occasions in service; and, 
the Veteran experienced continuous symptoms of chronic lumbar 
facet arthropathy since service.


CONCLUSION OF LAW

Chronic lumbar facet arthropathy was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the 
notice requirements of the VCAA apply to all five elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

In this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify or 
the duty to assist, such error was harmless and need not be 
further considered.  

Service Connection

The Veteran in this case asserts that he initially injured his 
low back when he was stationed in Germany and that he has had 
continual back problems since that time.  See Hearing Transcript 
(T.) at p. 3-4.  It is his assertion that this "original 
injury" caused the problems in his back, which were exacerbated 
when he was involved in a 2000 motor vehicle accident.  T. at p. 
4.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §1131 
(West 2002).  Generally, the evidence must show:  
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 
381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2009).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 C.F.R. 
§ 3.303(b) (2009).  Further, service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Considering his claim for direct service connection, the Board 
notes that a January 2005 MRI of the lumbar spine demonstrated 
small central subligamentus herniation of the L1-L2 disc with 
disc space narrowing and mild central bulging at L5-S1, and a 
recent VA examination diagnosed the Veteran with degenerative 
joint disease/degenerative disk disease of the lumbar spine.  
Records also show that the Veteran has been diagnosed as having 
various muscular disorders of the low back including sacroiliac 
arthopathy, lumbar degenerative disc disease with a myofascial 
component, lumbar facet disease, and lumbar facet arthropathy.  
As such, the evidence demonstrates the existence of a current 
disability, meeting the first requirement for the establishment 
of service connection.  See Shedden v. Principi, 381 F.3d 1163, 
1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that of a 
disease or injury was incurred or aggravated during service, 
service treatment records demonstrate that he sought treatment 
for back pain in service on three separate occasions.  He was 
treated twice when he was stationed in Germany, first in November 
1979 and again in May 1980.  In both service treatment reports, 
he reported a year-long history of recurrent low back pain, which 
had been exacerbated for several days.  Although the first 
examiner issued an initial assessment of low back pain versus 
secondary gains (malingering), the May 1980 examiner issued a 
diagnosis of a lumbar-spine strain, secondary to abdominal wall 
laxity and obesity.  As a result, he was instructed in weight 
loss and tightening of abdominal wall musculature.  However, his 
problems continued, and, in March 1982, he again sought treatment 
for low back pain.  The diagnosis rendered was again noted as 
"lower back strain (muscular)."  Although the Veteran's July 
1982 separation examination revealed "normal" findings of the 
spine, he reported a history of recurrent back pain on his July 
1982 Report of Medical History, and the examiner expressly noted 
occasional back pain.  Thus, the evidence demonstrates an in-
service injury of the muscles of the low back, fulfilling the 
second requirement for the establishment of service connection 
under Shedden.

Unfortunately, the record does not contain any other post-service 
treatment reports until 2004, despite the fact that the Veteran 
testified that he had been treated by a chiropractor prior to his 
motor vehicle accident in 2000.  See T. at p. 6.  However, the 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify"). 

In this case, there is no dispute that Veteran is competent to 
report symptoms of low back pain (muscle strain) he experiences 
because this requires only personal knowledge as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In assessing the Veteran's credibility, the Board finds that his 
statements have internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this 
regard, he consistently provided a history of chronic back pain 
prior to the 2000 motor vehicle accident.  For example, the Board 
finds it significant that, more than two years prior to the 
filing of his claim for service connection, the Veteran reported 
a long history of back pain, starting while he was in the 
military, and a 2000 motor vehicle accident "which worsen[ed] 
his pain."   See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).  A similar recitation of history was provided during the 
June 2008 VA examination and during his hearing before the 
undersigned Veterans Law Judge in August 2009.  

In addition to being internally consistent, the Veteran's 
statements of continuity of symptomatology since service are also 
consistent with other evidence of record.  Specifically, the 
Board finds it significant that he reported a history of in 
recurrent back pain at the time of his separation from service in 
July 1982.  Also, he submitted a statement from his private 
physician referencing a "long ago injury" of the lower back as 
the source of his back injury.  See Madden v. Gober, 125 F.3d 
1477, 1481 (1997) (the Board is entitled to assess the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence).  

It is acknowledged that a review of the post-service medical 
records does not demonstrate treatment for, or a post-service 
diagnosis of a low back disorder for many years after service 
separation and the June 2008 VA examiner opined that his back 
pain was less likely related to his military complaints, relying 
heavily on the absence of treatment records for many years after 
service separation.  However, the Board is not persuaded that the 
absence of post-service treatment records for many years after 
service separation weighs against the Veteran's claim in this 
case, especially in light of his credible statements of back-
related pathology beginning in service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the [V]eteran's health and 
medical treatment during and after military service, as evidence 
of whether a pre-existing condition was aggravated by military 
service.") (emphasis added).  

Under the benefit of the doubt rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  Given the fact that a lumbar 
strain was noted in service, as well as the competent and 
credible statements of record asserting continuity of 
symptomatology since service, the Board resolves doubt in the 
Veteran's favor and finds that the evidence supports the 
establishment of service connection for a low back disorder - 
lumbar facet arthropathy.  

Further, as continuity of symptomatology of a chronic condition 
has been demonstrated, the Board need not discuss whether the 
competent medical evidence demonstrates a nexus between his 
disability and service.

In light of the discussion above, while the evidence is not 
unequivocal, it has nonetheless placed the record in relative 
equipoise.  As such, the Veteran's service-connection claim for 
lumbar facet arthropathy is granted.

ORDER

Service connection for lumbar facet arthropathy is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


